DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 2, 4-30, 32, 33, 36, and 37 are pending.
3.	Claims 5-17, 19-28, 32, 33, and 37 remain withdrawn from consideration. 
4.	Claims 2, 4, 18, 29, 30, and 36 are examined herein. 
Election/Restrictions
5.	Applicant's election with traverse of Group I, claims 1-31 in the reply filed on March 28, 2018 is acknowledged.  Applicant’s argument was not found to be persuasive, and the requirement was deemed final.  Claims 5-17, 19-28, 31-33 were withdrawn from consideration.  Subsequently added claims 34-36, dependent form claims 2, 29, and 30, were rejoined and examined. 
In the previous amendments, Applicant added claim 37.  In the Requirement for Restriction issued on January 30, 2018, under PCT Rule 13.1, claim 37 would have been included in a group separate from the elected group.  As a result, claim 37 was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 4, 18, 29, 31, 34, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN1247699A, published March 22, 2000; English translation), in view of Arncken et al (Hybrid Varieties for Organic Cereals, June 2005, Coop Naturaplan Fund Organic Seed Project) and Huang et al (WO1998048612 published May 11, 1998; English translation).  Applicant’s argument submitted on September 16, 2022 has been fully considered, but it is not persuasive. 
The claims are directed to a method for producing a herbicide-tolerant hybrid seed, comprising producing pre-basic seed by crossing the A-line and the B-line, crossing the resultant seed with the plants of the BHT-line, which is the B-line comprising an herbicide-tolerance gene; and subsequently producing the hybrid seed by crossing the resultant AHT line with an R-line.  The claims are directed to said method, wherein the herbicide tolerance gene provides tolerance against glutamine synthetase inhibitors. 
Wang teaches a three-line rice hybridization method, comprising the crossing of the male sterile line with the maintainer line, wherein an herbicide resistance transgene, including the bar gene, had been introduced into the maintainer line (pages 1 and 2 of the translation).  Wang et al teach that the herbicide resistance transgene could be introduced into the maintainer line using transformation or breeding (page 2).  Wang et al teach that the result of said cross is a male sterile line that comprises herbicide resistance gene (corresponding to the instant “A-line”).  Wang et al teach that the application of the herbicide will remove non-sterile seedlings; and teach that one of the advantages of said method is being able to produce high purity seeds for the production of the hybrid seed (pages 2 and 4 of the translation).  Wang et al teach the male-sterile, the maintainer, and the restorer rice lines, including wherein the maintainer comprises the bar gene (pages 5 and 6 of the translation; Fig. 3 and 4).  Wang et al teach that “hybrid rice seeds produced by applying the technology of the present invention have high purity and can be as high as 100%, and can increase the seed production yield, reduce the seed production cost” (page 3 of the translation).  
Wang et al do not expressly teach crossing the A-line and the B-line at the pre-basic seed stage, or crossing the herbicide-resistance-comprising B-line with the A-line at the basic seed stage. 
Arncken et al teach the art-standard CMS three-line hybrid production system and its application in rye.  Arncken et al teach that at the pre-basic seed production stage, the male sterile A-line is pollinated by the pollen of the maintainer line, which is a “fertile maintainer form of maternal line” (pg. 12, paragraphs 1 and 2; Fig. 3).  The pre-basic seed is propagated to the basic seed, at which stage the B-line pollinates the A-line, and the resultant seed is then crossed with the fertile restorer line to produce the three-line hybrid seed.  Arncken et al teach that in vegetative crops (wherein the seed is not the product) restorers are not used, but crops where the seed is the product, the hybrid variety’s paternal line must be a restorer (pg. 12, paragraphs 1 and 2; Fig. 3). 
Arncken et al teach that established CMS systems are available for a large number of crops and that using CMS, hybrid seed can be produced economically and on a large scale (pg. 12, paragraphs 1 and 3). 
	Huang et al teach a three-line rice hybridization system, wherein the herbicide resistant gene is introduced into the restorer line, such that the restorer is herbicide resistant.  Huang et al teach hybridizing said restorer with the sterile line to produce herbicide resistant rice seed (page 5 of the translation).  Huang et al teach using the bar or pat genes, and that their product, phosphinothricin acetyltransferase, provides resistance against glutamine synthetase inhibitors (pages 4 and 6 of the translation).  Huang et al teach using Basta, the active ingredient of which is phosphinothricin (synonym, glufosinate), for selection (page 10 of the translation).  Huang et al teach that the bar or pat genes could be introduced into the maintainer rice line either via transformation or conventional breeding (page 3 of the translation).  Huang et al teach male sterile lines and restorer rice lines (pages 6-7 of the translation).  Huang et al teach a number of advantages of their method (page 8 of the translation).
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wang using the teachings of Arncken et al and cross the B-line comprising the bar gene with the A-line at the basic seed stage to obtain the herbicide resistant A-line, followed by a cross to a male fertile line, such as an R-line.  It would have been obvious to introduce the bar gene into the B-line in the homozygous state (using, for example, an introgression method, as suggested by Wang), because doing so would ensure that all male-sterile plants comprise the bar gene and are resistant to PPT.  It would have been obvious to apply said method to any crop species, for which CMS sterile A- line, as well as B-, and R-lines are available, including rice, as taught by Wang et al and Huang et al. 
One would have been motivated to combine said teachings because it would ensure the supply of the herbicide resistant A-line for the cross with the R-line, resulting in the F1 hybrid having the herbicide resistance transgene.  
In addition, it would have been obvious to use non-transgenic A- and B-line at the pre-basic stage, because it would maintain a population of the CMS A-line that could be used to introduce other genes or traits of interest, including genes conferring resistance to herbicides, such as EPSPS, also taught by Wang (see page 3). 
It would have been also obvious to further modify the resultant method using the teachings of Huang et al and introduce the herbicide resistance gene not only into the B-line, but the R-line as well, as suggested by Huang et al.  Doing so would enable one to remove non-resistant F1 plants by applying the herbicide, thus ensuring the purity of the hybrid seed, as well as its herbicide resistance. 
Given that both, Wang and Huang et al reduced their invention to practice and the availability of A-, B-, and R-lines in rice, one would have had reasonable expectation of success. 

8.	Claim 30 remains rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN1247699A, published March 22, 2000; English translation), in view of Arncken et al (Hybrid Varieties for Organic Cereals, June 2005, Coop Naturaplan Fund Organic Seed Project) and Huang et al (WO1998048612; English translation), as applied to claim 2 above, and further in view of Toldi et al (Plant Cell Reports (2000) 19:1226-1231).  Applicant’s argument submitted on September 16, 2022 has been fully considered, but it is not persuasive.
	The claim is drawn to the method of claim 2, wherein the herbicide tolerance is provided by a variant allele endogenous to said plant.  The teachings of Wang, Arncken et al, and Huang et al have been set forth above.  The references do not expressly teach a plant having endogenous resistance to glutamine synthetase inhibitors. 
	Toldi et al teach using a selection method to produce rice tolerant to PPT (Abstract).  Toldi et al teach obtaining fertile rice plants that showed tolerance to PPT under greenhouse conditions (Discussion on pages 1230-1231).  Toldi et al teach that their data on glutamine synthetase activity indicated that in their PPT-tolerant plants either the enzyme was produced in greater amounts or the enzyme with higher activity was produced (pg. 1231, left col.).  It is noted that regardless of the mechanism, the PPT resistance in the plants of Toldi et al must necessarily have been provided by a gene endogenous to rice.  Since the instant claim recites no structure for the “variant allele,” an allele naturally present in the rice plants of Toldi et al will read on the “variant allele” that is endogenous to said plant.  
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the method made obvious by the teachings of Wang, Arncken et al, and Huang et al, and introgress the resistance to PPT into a rice line, including a maintainer, using conventional breeding techniques, as expressly suggested by Huang et al.  One would have been motivated to combine said teachings because it would enable one to practice the three-line hybridization method without having to transform the plants with the bacterial pat or bar gene.  Given that Toldi et al have successfully demonstrated producing a mature rice plant resistant to PPT, and given the routine nature of the introgression methods, one would have had reasonable expectation of success. 
Response to Arguments. 
Applicant argues that “the Board made clear that “the record contains evidence of unexpected results” “limited to rice”” (page 8 of the Remarks, emphasis omitted).  Applicant argues that “The Examiner attempts to sidestep the Board’s statement by asserting that (1) the “Board did not address the issue of the sufficiency of said evidence”; and (2) the Board’s statement “does not imply that the Board would have found said evidence sufficient to overcome the obviousness, if the claims were, in fact, limited to rice.” Office Action at 9. Applicant respectfully submits that the Examiner’s wrong on both points. First, the Board clearly addressed the “sufficiency” of the evidence since it “concluded” that “the record contains evidence of expected results.” Second, the Board repeatedly indicates that while the evidence record was sufficient for rice, it was not sufficient for other crops” (page 9).  Applicant argues that “the Examiner’s requirement that the claims recite an unexpected result is legally incorrect” (page 10). 
Applicant’s argument is not found to be persuasive.  The Board stated as follows: “We … conclude that while the record contains evidence of unexpected results, the results appear to be limited to rice.” (page 8 of the Decision).  The Board then agreed with the Examiner’s argument that the unexpected results were not commensurate with the scope of the claims.  However, from the fact that the Board stated that the record contained evidence of unexpected results does not imply that the Board would have found said evidence sufficient to overcome the obviousness, if the claims were, in fact, limited to rice.  The Examiner maintains that, as evident from the plain text of the decision, the Board did not reach the issue of the sufficiency of said evidence with regard to rice. 
The Examiner acknowledges that the unexpected results, relied upon for patentability, need not be expressly recited in the claims.  However, even under that premise, the evidence in Dr. Michiels’ Declaration applies to specific rice lines, whereas the claims encompass any and all rice male sterile, maintainer and restorer lines.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), holding that the showing of unexpected results must be reviewed to see if the results occur over the entire range. 
It is also noted that although evidence of unexpected results does not need to be disclosed in the specification (In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995); MPEP 716.02(f)), the specification appears silent with regard to any unexpected yield increase in the claimed method. 
More importantly, the analysis of Dr. Michiels’ statements in the Declaration and the data in the Chou thesis, as well as the express teachings of Wang et al, all indicate that the seed yield increase observed in the three-way F1 rice plants obtained using the AHT-line, relative to the yield of the F1 plants obtained using the original CMS A-line, which had not been previously crossed with the BHT-line, would not have been unexpected. 
In paragraphs 19 and 20, Dr. Michiels states as follows: “The results show that the claimed methods unexpectedly produced two-fold more F1 seeds than other methods, thereby showing improved seed production efficiency. … Conceptually, the seed production scheme of the method is designed to introduce only herbicide tolerance, and we did not expect any influence on seed production efficiency. Surprisingly, when A-line genotype is combined with a BHT genotype, this results in new and more effective combinations of traits contributing to outcrossing in the AHT, and much better seed production efficiency, without negative effect on uniformity of the F1 hybrid plants or F2 grain.”  The Declaration appears to use the term “seed production efficiency” synonymously with “seed yield” used in Chou.  Dr. Michiels does not set forth any reasons as to why the increased yield would have been unexpected.  However, the data from Chou, reproduced in the Declaration, provides a plausible explanation for said increase. 
	The only two experimental scenarios that produced substantially higher yields than the control are the ones where the A line is heterozygous for herbicide tolerance (the control is the F1 between the non-herbicide tolerant CMS A line and the non-herbicide tolerant R line) (Fig. 2 in Chou).  The comparison among all five experimental scenarios in Fig. 2 and Table 4 of Chou indicate that the presence of the herbicide tolerance trait alone cannot explain the yield data.  Instead, heterosis from the incorporation of a third parent (BHT-line) is a much more plausible explanation, and this is precisely the conclusion reached by Chou: “The yield of entry 1 (A/7019B//CFR7) is higher than both entries 3 (A1/CFR7) and 5 (7019A/CFR7), suggesting there is a chance of more heterosis in the 3wayF1 because it has three parents in the hybrid” (page 123, emphasis supplied).  
Chou’s conclusion is consistent with the state of the art regarding heterosis, including in rice.  Arncken et al, for example, teach that “heterosis is much more pronounced for the trait of yield than for qualitative traits, such as plant height or protein content” (Arncken et al, page 9, second full paragraph).  In addition, heterosis is common in the context of CMS-based three-line hybrid breeding in rice.  Islam et al, for example, teach that “A major component that exploits heterosis in crops is the cytoplasmic male sterility (CMS)/nucleus-controlled fertility restoration (Rf) system” and “CMS restorer systems have been widely exploited to produce hybrids that outperform their inbred parents in yield, biomass, or other traits.” (J. Rice Res. (2015) 3:1-5, Abstract and pg. 1, left col.). 
	Moreover, Wang et al, the primary reference in the above rejection, teach a three-line CMS-based rice hybridization method, in which the herbicide tolerance trait is introduced into the maintainer line (B-line).  This approach allowed increasing seed purity by applying herbicide to the hybrids at the production stage.  However, according to Wang et al, increased seed purity is not the only advantage: “Hybrid seeds produced by applying the technology of the present invention have high purity and can be as high as 100%, and can increase the seed production yield, reduce the seed production cost, and prevent the hybrid rice seeds from being damaged. … To maximize heterosis [sic]” (page 3 of the translation, emphasis supplied).  This teaching in particular indicates that the yield data discussed by Dr. Michaels would not have been unexpected.  It is noted that the argument in the instant Remarks does not address the above reasoning.  The rejection is maintained.
Conclusion
9.	No claims are allowed. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662